On the 1st September, 1848, when the policy was made, Slamm the insured was the owner in fee of the Massasoit Hotel, the property insured. The property was described as his in the policy. On the 4th September, 1848, Slamm assigned the policy to the plaintiff, (as collateral,) and the assignment was approved by the agent of the defendant on the same day. The complaint alleges that on the 4th September, 1848, Slamm delivered to the plaintiff a deed of the same premises executed by himself and wife, thereby conveying the property insured to the plaintiff. The deed was dated September 1, 1848, and not delivered till the 4th. The complaint further says that prior to that time Slamm was indebted to the plaintiff in a large sum, and the assignment of the policy was made with the assent of the defendants as a further security for the debt. It is not averred or proved that the defendants assented to the conveyance by Slamm of the whole property to the plaintiffs, or that they knew of it when they approved the assignment of the policy. The deed from Slamm and wife to the plaintiff was given in evidence, and was a full covenant warrantee deed in the form usually adopted in this state.
The circuit judge then against the defendant's objection, permitted the plaintiff to so amend his complaint as to aver that the said conveyance was a collateral security for the indebtedness of Slamm to the plaintiff. Evidence was given tending to prove that averment and the plaintiff recovered the amount of the policy.
I. The absolute conveyance of the property by Slamm to the plaintiff avoided the policy. It is not pretended that that conveyance was assented to by the defendants. *Page 421 
The moment the interest of the insured terminated in the subject of the insurance, the policy ended.
II. The judge erred in permitting the plaintiff to prove by parol that the deed, absolute in its terms was intended, as a mortgage. (Webb v. Rice, 6 Hill, 219.) If the case is to be governed by the law of Massachusetts, the rule is the same. There was no evidence that the law of that state differs from ours, and in the absence of any proof on the subject, we must act upon our own laws. (Robinson v. Dauchy, 3 Barb. S.C.R. 20; 2 Hill,
201; 22 Wend. 322 to 324; lb. 285, note.)
RUGGLES, Ch. J., and GARDINER, JEWETT and MORSE, JJ., concurred with judge Johnson in favor of affirming the judgment.
WILLARD, TAGGART and MASON, JJ., were for its reversal
Judgment affirmed. *Page 422